EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Vincent Pham on April 29, 2021.

Regarding Claim 1, the claim is modified as follows:
1.	(Currently Amended) A scouring article, comprising:
a backing layer having opposed first and second major surfaces; 
a visually discernable functional material provided on at least one of the first and second major surfaces; 
wherein the functional material comprises a resin, and further wherein the functional material is formed in a shape comprising at least one of a letter, a number, a character, a symbol, and a glyph  to communicate information to a user of the scouring article regarding an intended end-use application of the scouring article;
wherein the functional material  provides a visual indicator regarding a condition of the scouring article over a range of conditions, whereby as the scouring 

Regarding Claim 5, the claim is modified as follows:
5.	(Currently Amended) The  abrasive article of claim [[1]] 15, wherein the  plurality of shaped abrasive structures includes at least one of graphical indicia and/or alphanumeric information indicating the intended end-use application of the  abrasive article.

Regarding Claim 15, the claim is modified as follows:
15.	(Currently Amended) An abrasive article comprising: 
a pad having a scrubbing surface; and
a plurality of shaped abrasive structures disposed on the scrubbing surface; 
wherein the plurality of shaped abrasive structures are arranged to provide an indication regarding a characteristic of the abrasive structures;
wherein the plurality of shaped abrasive structures are arranged to  form a plurality of  shapes comprising at least one of a letter, a number, a character, a symbol, and a glyph; and
wherein the plurality of  shapes are legible by viewing the plurality of shaped abrasive structures after the plurality of shaped abrasive structures are approximately seventy-five percent consumed.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an RCE application received February 4, 2021 amending Claims 1 and 15.  New Claims 22 and 23 were added.  Claims 1, 5, and 15 were modified by Examiner’s Amendment to place Claims 1, 3-13, 15-19, 22, and 23 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1, 3-13, 15-19, 22, and 23, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/Marc Carlson/